Case 1:19-cv-12320-DJC Document 35-4 Filed 07/17/20 Page 1 of 7




                                      EXHIBIT D




                                                          A3093\306083941.v1
7/15/2020                                       Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                       Case Details - Massachusetts 07/17/20
                                                                                                      Court 6 Page 2 of 7
Skip to main content
 0881CV02411 Harrington, Wendy vs. Deutsche Bank National Trust co. et al

   Case Type
   Contract / Business Cases
   Case Status
   Closed
   File Date
   06/25/2008
   DCM Track:
   F - Fast Track
   Initiating Action:
   Sale or Lease of Real Estate
   Status Date:
   06/25/2008
   Case Judge:

   Next Event:




   All Information     Party   Event   Docket   Disposition


      Party Information
      Harrington, Wendy
      - Plaintiff
      Alias                                                   Party Attorney
                                                              Attorney
                                                              Quat, Esq., Kenneth D
                                                              Bar Code
                                                              408640
                                                              Address
                                                              Quat Law Offices
                                                              929 Worcester Rd
                                                              Framingham, MA 01701
                                                              Phone Number
                                                              (508)872-1261
                                                                                                                                                More Party Information

      Deutsche Bank National Trust co.
      - Defendant
      Alias                                                   Party Attorney
                                                              Attorney
                                                              Bombard, Esq., Jeremy R
                                                              Bar Code
                                                              669802
                                                              Address
                                                              Bombard Law Office, PC
                                                              945 Concord St
                                                              Framingham, MA 01701
                                                              Phone Number
https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                            1/6
7/15/2020                                   Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                   Case Details - Massachusetts 07/17/20
                                                                                                  Court 6 Page 3 of 7
                                                           (508)620-5309
                                                           Attorney
                                                           DeMello, Esq., Kevin P
                                                           Bar Code
                                                           664250
                                                           Address
                                                           KPDM Law LLC
                                                           859 Willard St
                                                           Suite 400
                                                           Quincy, MA 02169
                                                           Phone Number
                                                           (617)804-5736
                                                           Attorney
                                                           Doonan, Esq., John A
                                                           Bar Code
                                                           547838
                                                           Address
                                                           Doonan Graves & Longoria LLC
                                                           100 Cummings Center Suite 225D
                                                           Beverly, MA 01915
                                                           Phone Number
                                                           (978)921-2670
                                                           Attorney
                                                           Longoria, Esq., Reneau Jean
                                                           Bar Code
                                                           635118
                                                           Address
                                                           Doonan Graves and Longoria
                                                           100 Cummings Center Suite 225D
                                                           Beverly, MA 01915
                                                           Phone Number
                                                           (978)921-2670
                                                           Attorney
                                                           Severini, Esq., Erin P
                                                           Bar Code
                                                           654644
                                                           Address
                                                           Frost Brown Todd LLC
                                                           3300 Great American Tower
                                                           Cincinnati, OH 45202
                                                           Phone Number
                                                           (513)651-6800
                                                           Attorney
                                                           Valente, Esq., Stephen Michael
                                                           Bar Code
                                                           663118
                                                           Address
                                                           136 Hale St
                                                           Newburyport, MA 01950
                                                           Phone Number
                                                           (978)399-8105
                                                                                                                                                More Party Information

      Barclays Captital Real Estate Inc. d/b/a HomeEq Servicing
      - Defendant
      Alias                                                Party Attorney
                                                           Attorney
                                                           DeMello, Esq., Kevin P
                                                           Bar Code
                                                           664250

https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                            2/6
7/15/2020                                Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                Case Details - Massachusetts 07/17/20
                                                                                               Court 6 Page 4 of 7
                                                         Address
                                                         KPDM Law LLC
                                                         859 Willard St
                                                         Suite 400
                                                         Quincy, MA 02169
                                                         Phone Number
                                                         (617)804-5736
                                                                                                                                                         More Party Information

      Ocwen Loan Servicing, LLC d/b/a HomeEq Servicing
      - Defendant
      Alias                                              Party Attorney
                                                                                                                                                         More Party Information

      Homeq Servicing
      - Defendant
      Alias                                              Party Attorney
                                                         Attorney
                                                         Welch, Esq., Benjamin M
                                                         Bar Code
                                                         663456
                                                         Address
                                                         BlueChip Underwriting Services LLC
                                                         12 East 49th St
                                                         11th Floor
                                                         New York, NY 10017
                                                         Phone Number
                                                         (617)501-3398
                                                                                                                                                         More Party Information

      WMC Mortgage Corp.
      - Defendant
      Alias                                              Party Attorney
                                                                                                                                                         More Party Information




      Events
     Date                           Session                 Location        Type                                         Event Judge            Result
     06/25/2008 02:00 PM            Civil D Rm 620                          Hearing                                                             Held as Scheduled
     07/02/2008 02:00 PM            Civil L2 CR16                           Hearing on Preliminary Injunction                                   Held as Scheduled
     02/24/2011 02:00 PM            Civil L2 CR16                           Hearing                                                             Rescheduled
     03/10/2011 02:00 PM            Civil L2 CR16                           Hearing                                                             Held as Scheduled
     09/15/2011 02:00 PM            Civil L2 CR16                           Final Pre-Trial Conference                                          Rescheduled
     09/26/2011 02:00 PM            Civil L2 CR16                           Final Pre-Trial Conference                                          Held as Scheduled
     04/03/2012 02:00 PM            Civil L2 CR16                           Rule 12 Hearing                                                     Rescheduled
     05/31/2012 02:00 PM            Civil L2 CR16                           Rule 12 Hearing                                                     Canceled
     07/21/2015 02:00 PM            Civil L2 CR16                           Motion Hearing                                                      Held as Scheduled


https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                                     3/6
7/15/2020                                      Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                      Case Details - Massachusetts 07/17/20
                                                                                                     Court 6 Page 5 of 7


      Docket Information
     Docket      Docket Text                                                                                                                    File Ref   Image
     Date                                                                                                                                       Nbr.       Avail.
     06/25/2008 Complaint & civil action cover sheet filed                                                                                      1
     06/25/2008 Origin 1, Type A08, Track F.
     06/25/2008 Complaint P#1, SON to issue for PI, returnable 7/2/08 at 2:00 pm in
                Courtroom 740 (Haggerty, J.).
     07/02/2008 Settlement Agreement: Now comes Deutsche Bank National Trust co. ,                                                              3
                Homeq Servicing and Wendy Harrington and hereby agree to settle the
                instant injunction matter on the following terms and conditions: 1.
                Hearing on the request for injunctive relief continued generally; 2.
                Defendants agree not to proceed with eviction or re-XXXX XXXX. 3.
                Parties agree to enter into settlement discussions. (Filed in Court)
     07/02/2008 Amended Verified Complaint                                                                                                      3.1
     07/02/2008 SERVICE RETURNED (order of notice): Wendy Harrington                                                                            3.2
     07/02/2008 SERVICE RETURNED (order of notice): Wendy Harrington                                                                            3.3
     04/22/2010 Atty Wayne M Gray's withdrawal of appearance filed re: Wendy
                Harrington
     04/22/2010 Court received Notice of Appearance Pro Se of Plaintiff                                                                         4
     01/06/2011 Notice of Service of Motion for Leave to File Amended and                                                                       5
                Supplemental Complaint.
     02/01/2011 Plaintiff Wendy Harrington's MOTION to Correct Deocket, or in the                                                               6
                Alternative, to Vacate Dismissal, Declaration of Receipt of no
                opposition.
     02/01/2011 Plaintiff's MOTION for Leave to file amended and supplemental                                                                   7
                complaint, Declaration of Reciept of No Opposition.
     02/17/2011 Defendants' MOTION for leave to file a Memorandum in opposition to                                                              8
                Plaintiff Wendy Harrington's MOTION to Correct Deocket, or in the
                Alternative, to Vacate Dismissal, and Plff's Motion for leave to file
                an Amended and Supplemental Complaint; Affidavit of Service pursuant
                to Sup. Crt. Rule 9A
     03/10/2011 Defendants' Memorandum in Opposition to Plaintiff's Motion to Correct                                                           9
                Docket or in the Alternative to Vacate the Dismissal and Motion For
                Leave to File an Amended and Supplemental Complaint. Filed in Court
     04/26/2011 Motion (P#6) Although this is a close question, and defendants have
                made a number of compelling points, since this does involve complex
                issues which are more properly analyzed as a Rule 56 motion. But for
                now, the dismissal is vacated and case is reinstated. (Holtz,
                Justice, Dated: 3/30/2011). Notices mailed 4/26/2011
     05/20/2011 Court received Notice Of Filing Of Notice Of Removal
     05/24/2011 Case REMOVED this date to US District Court of Massachusetts by deft                                                            10
                Deutsche Bank National Trust
     05/24/2011 Findings: Above action this day removed to U.S.District Court

https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                       4/6
7/15/2020                                     Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                     Case Details - Massachusetts 07/17/20
                                                                                                    Court 6 Page 6 of 7
     Docket      Docket Text                                                                                                                    File Ref   Image
     Date                                                                                                                                       Nbr.       Avail.
     07/25/2011 Remanded to Superior Court from US District Court                                                                               11
     09/06/2011 Defendant Deutsche Bank National Trust co.'s, Barclays Capital Real
                Estate, Inc.'s D/B/A HomeQ Serving And WMC Mortgage Corp.'s Notice of
                intent to file motion
     09/14/2011 Plaintiff Wendy Harrington's MOTION to continue Pretrial Conference                                                             12
                and to establish new Tracking order deadline; Deutsche Bank National
                Trust Co's opposition to plff's motion
     09/14/2011 Plaintiff Wendy Harrington's MOTION for leave to file Amended and                                                               13
                Supplemental Complaint; Defendant, Deutsche Bank National Trust Co.'
                Memorandum in opposition to plff's motion
     09/14/2011 Joint MOTION of the parties to further to amend tracking order.                                                                 14
     09/15/2011 Defendant's Motionto Dismiss filed in Court                                                                                     14.5
     09/16/2011 Revised Joint pre-trial memorandum                                                                                              15
     09/16/2011 Joint pre-trial memorandum                                                                                                      16
     09/21/2011 Joinder to opposition to Plaintiff Wendy Harrington's MOTION for                                                                17
                leave to file Amended and Supplemental Complaint
     10/11/2011 (P#7) After hearing and review the Court concludes that under the
                circumstances justice requires that plaintiff be permitted to amend.
                The court is not convinced at this stage that the proposed amended
                complaint would be futile. Therefore, the Motion to Amend Complaint
                is ALLOWED. Counsel having agreed in open court that little discovery
                would be necessary. The discovery deadline shall be 1/13/12. (Garry
                V. Inge, Justice) Dated 10/7/11 and Notices mailed 10/11/2011
     10/18/2011 Plaintiff's Second Amended and Supplemental Complaint                                                                           18
     11/10/2011 Defendant Deutsche Bank National Trust co.'s Notice of intent to file
                motion to Dismiss
     11/16/2011 Defendant Barclays Captital Real Estate Inc. d/b/a HomeEq Servicing's
                Notice of intent to file motion to Dismiss Plaintiff's Second Amended
                Complaint
     01/25/2012 Defendant Deutsche Bank National Trust co.'s Motion To Dismiss;                                                                 19
                Defendnats' Memorandum of Law in Support Of Their Motion To Dismiss;
                Affidavit Of Service Pursuant To Superior Court Rule 9A; Plaintiff's
                Opposition To Defendant Deutsche Bank National Trust co.'s Motion To
                Dismiss second amended complaint
     06/28/2012 Stipulation of dismissal. Plaintiff, Wendy Harrington and defendnats,                                                           20
                Deutsche Bank National Trust co., Barclays Captital Real Estate Inc.
                d/b/a HomeEq Servicing, Ocwen Loan Servicing, LLC d/b/a HomeEq
                Servicing, Homeq Servicing ereby stipulate that this action be
                dismissed, with prejudice, without interest, costs or attorneys'
                fees, and that the parties waive all rights of appeal and rights
                pursuant to M.R.CIV.P. 60.
     05/04/2015 Appearance entered
                On this date Kevin P. DeMello, Esq. added as Private Counsel for Defendant Deutsche Bank National Trust co.
     05/06/2015 Plaintiff Wendy Harrington's motion to vacate stipulation of dismissal                                                          21



https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                       5/6
7/15/2020                                       Case 1:19-cv-12320-DJC Document       35-4 FiledTrial
                                                                       Case Details - Massachusetts 07/17/20
                                                                                                      Court 6 Page 7 of 7
     Docket        Docket Text                                                                                                                                            File Ref   Image
     Date                                                                                                                                                                 Nbr.       Avail.
     05/06/2015 Opposition to paper #21.0 "Plaintiff's motion to vacate stipulation of dismissal." filed by Deutsche Bank National Trust co., Ocwen Loan Servicing, LLC   21.1
                d/b/a HomeEq Servicing
     05/08/2015 Appearance entered
                On this date Kevin P. DeMello, Esq. added as Private Counsel for Defendant Barclays Captital Real Estate Inc. d/b/a HomeEq Servicing
     05/08/2015 General correspondence regarding Notice of Defendant, That Barclays Capital Real Estate Inc. joins in opposition to the Plff's Motion to re-open case     22

                   Applies To: Barclays Captital Real Estate Inc. d/b/a HomeEq Servicing (Defendant); Homeq Servicing (Defendant)
     06/09/2015 The following form was generated:

                   Notice to Appear
                   Sent On: 06/09/2015 09:39:23
     07/21/2015 Event Result:
                The following event: Motion Hearing scheduled for 07/21/2015 02:00 PM has been resulted as follows:
                Result: Held as Scheduled
                Appeared:
     07/22/2015 Endorsement on Motion to Vacate 6-28-2012 Dismissal with Prejudice (#21.0): DENIED

                   Plaintiff did not appear for hearing on July 21. Defendant did appear. Hearing did not take place and motion is decidded on the papers without oral
                   argument.
                   Sufficient legal grounds not not exist for vacating the dismissal and the motion is DENIED. (Wall, J.) Dated 7/21/15 and copies mailed 7/22/15
     09/09/2016 General correspondence regarding "opposition to Plaintiff's request" received from plaintiff                                                              23
     10/06/2016 ORDER: VACATING PLEADING #23                                                                                                                              24
                Pleading #23 is hereby vacated due to clerical error. Pleading #23 is defendants answer to complaint in docket #16CV2117




      Case Disposition
     Disposition                                                                                                 Date                                    Case Judge
     Disposed by Agreement / Settled                                                                             06/28/2012




https://www.masscourts.org/eservices/search.page.9.1?x=XgZt3pnFaC9WH3f-V5wQ7PTdIACcEIvhAaW5bFde-wb2ab8HXbfHsFmv1oBypottc4DTvl9psw848EXZRFUiXw                                                 6/6
